Citation Nr: 0513655	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-35 184	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether an overpayment in the amount of $2,755.65 for 
education benefits during the enrollment period from October 
26, 2001, to January 6, 2003, was validly created.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 30, 2001, to September 7, 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  VA records show an overpayment in the amount of $2,755.65 
was created for education benefits during the enrollment 
period from October 26, 2001, to January 6, 2003, because an 
audit revealed the veteran had been enrolled in "non-
required courses."

2.  VA records show the veteran was not responsible for 
certification errors that resulted when a certifying official 
failed to verify that all courses were required for his 
degree program.

3.  The overpayment created in this case resulted from an 
administrative error or an error in judgment.


CONCLUSION OF LAW

The veteran is not liable for an overpayment in the amount 
of $2,755.65 of education benefits during the enrollment 
period from October 26, 2001, to January 6, 2003.  
38 U.S.C.A. § 3685 (West 2002); 38 C.F.R. § 21.7644 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
notification procedures, however, do not apply in waiver 
cases.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger 
v. Principi, 16 Vet. App. 132, 138 (2002).  It is significant 
to note that chapter 53 of title 38, U.S. Code (which governs 
overpayments and waiver requests) contains its own notice 
provisions.

VA law provides educational assistance for certain members of 
the selected reserve, but will not pay for an enrollment in 
any course which is not part of a program of education.  
38 U.S.C.A. § 3672 (West 2002); 38 C.F.R. § 21.7622 (2004).  

The amount of overpayment of educational assistance paid to a 
reservist constitutes a liability to the reservist unless the 
overpayment is waived or resulted from an administrative 
error or an error in judgment.  The amount of overpayment of 
educational assistance paid to a reservist constitutes a 
liability to the educational institution if VA determines the 
overpayment resulted from willful or negligent false 
certification by the educational institution.  38 U.S.C.A. 
§ 3685 (West 2002); 38 C.F.R. § 21.7644 (2004).

In this case, the veteran claims he was misinformed as to the 
courses in which he could enroll under his educational 
assistance program and that the courses taken during the 
period at issue were part of a legitimate pursuit of his 
career possibly involving additional military service.  He 
asserted, in essence, that the retroactive de-certification 
of non-required courses was error.  

VA records show an overpayment in the amount of $2,755.65 was 
created for education benefits during the enrollment period 
from October 26, 2001, to January 6, 2003, because an audit 
revealed the veteran had been enrolled in "non-required 
courses."  Although the specific non-required courses were 
not identified, VA internal correspondence dated June 6, 
2003, noted it had been determined that the veteran was not 
responsible for certification errors that resulted when a 
certifying official failed to verify that all courses were 
required for his degree program.  The record does not 
indicate which of the specific courses were found to be 
"non-required courses" nor whether they were determined to 
have been precluded because they were avocational or 
recreational.  

Based upon the evidence of record, the Board finds the 
overpayment created in this case resulted from an 
administrative error or an error in judgment.  While it is 
unclear if the error resulted from VA or educational 
institution fault, a specific VA determination found the 
veteran was not responsible for the certification errors in 
this case.  Therefore, the veteran is not liable for an 
overpayment in the amount of $2,755.65 of education benefits 
during the enrollment period from October 26, 2001, to 
January 6, 2003.  


ORDER

The veteran is not liable for an overpayment in the amount 
of $2,755.65 of education benefits during the enrollment 
period from October 26, 2001, to January 6, 2003; to this 
extent the appeal is granted.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


